Per Curiam.

We think the arbitrators should have adjourned the hearings in order to afford the appellant an opportunity to secure evidence concerning the alleged excessive charges for freight. (Civ. Prac. Act, § 1462, subd. 3.)
The judgment and orders should be reversed, with costs, and the matter remitted to the Special Term for further proceedings.
Untermyer, Bore and Cohn, ' JJ., concur; Martin, P. J., and Callahan, J., dissent and vote to affirm.
Judgment and orders reversed, with costs, and the matter remitted to the Special Term for further proceedings in accordance with opinion. Settle order on notice.